EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Suzanne B. Gagnon on Sept 8, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) 	 A display system for a vehicle, the display system comprising:
a display device; and
control circuitry communicatively coupled to the display device, wherein the control circuitry is configured to:
 	control the display device to display a gauge graphic comprising a scale for a vehicle parameter and a needle configured to be movable on the scale, wherein the scale comprises a first region and a second region that extends from the first region;
 	detect a first movement of the needle beyond a first threshold marking on the scale and towards an end of the first region adjoining the second region;

 	detect a second movement of the needle over the second region; and based on the detected second movement, control the display device to change the unmasked first gradation pattern so that the unmasked first gradation pattern flashes with a defined frequency in the second region.

2.    (Canceled).

 15.    (Currently Amended) A method, comprising:
 in a display system that comprises a display device:
 	controlling the display device to display a gauge graphic comprising a scale for a vehicle parameter and a needle configured to be movable on the scale, wherein the scale comprises a first region and a second region that extends from the first region,
 	detecting a first movement of the needle beyond a first threshold marking on the scale and towards an end of the first region adjoining the second region;
 	controlling the display device to gradually unmask a first gradation pattern of the second region based on the detected first movement;
 	detecting a second movement of the needle over the second region; and based on the detected second movement, controlling the display device so that the unmasked first gradation pattern flashes with a defined frequency in the second region.

16.    (Canceled).

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1, 3-15 and 17-20 are indicated to be allowable as the closet prior art by Choi Pub. No.: US 2015/0109756 does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “detecting a second movement of the needle over the second region; and based on the detected second movement, controlling the display device to change the unmasked first gradation pattern so that the unmasked first gradation patter flashes with a defined frequency in the second region” as recited in claims 1, 15 and 20 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/ZHEN Y WU/Primary Examiner, Art Unit 2685